In consolidated proceedings pursuant to Real Property Tax Law article 7 to review assessments on certain real property, the petitioners appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (Farley, J.), entered December 4, 1984, as failed to grant the full reductions in the assessments requested by them.
Order and judgment affirmed insofar as appealed from, with costs.
We affirm for the reasons stated in the decision of the trial court. We further observe that the trial court’s utilization of market comparables and of the parties’ real estate value allocation of a prior sale of the subject property, and the court’s correlation of income approach valuation and market approach valuation were warranted by the particular evidence before it and consistent with the principles stated in Matter of Merrick Holding Corp. v Board of Assessors (45 NY2d 538, 542) and G.R.F., Inc. v Board of Assessors (41 NY2d 512). Furthermore, the suitability of the comparable sales, absent legal error, was a matter for resolution by the trial court, and we find no reason to disturb its conclusions (see, Matter of City of Rochester v BSF Realty, 59 AD2d 1035). Gibbons, J. P., Brown, Weinstein and Kooper, JJ., concur.